


Exhibit 10.9


CIMPRESS N.V.
2015 INDUCEMENT SHARE PLAN
SECTION 1.
GENERAL PURPOSE OF THE PLAN; DEFINITIONS



The name of the plan is the Cimpress N.V. 2015 Inducement Share Plan (the
“Plan”). The purpose of the Plan is to enable Cimpress N.V., a public limited
company (naamloze vennootschap) incorporated under the laws of the Netherlands
(the “Company”), and its Subsidiaries to grant equity awards to induce certain
prospective officers and employees who are not currently employed by the Company
and its Subsidiaries to accept employment (subject to the prior consummation of
the transactions contemplated by the Share Purchase Agreement (as defined
below)). The Company intends that the Plan be reserved for persons to whom the
Company may issue securities without shareholder approval as an inducement
pursuant to Rule 5635(c)(4) of the Marketplace Rules of the Nasdaq Stock Market,
Inc.
The following terms are defined as set forth below:
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee that comprises no fewer than two directors who are independent and not
employees of the Company or any Subsidiary.
“Award” or “Awards” means a restricted share award made under the Plan entitling
the recipient to acquire, at such purchase price (which may be zero, which may
be paid in kind, or which may be a consideration equivalent to market value) as
determined by the Administrator, Shares subject to such restrictions and
conditions as the Administrator may determine at the time of grant and set out
in the Plan and in an Award Agreement entered into between the Company and the
recipient.
“Award Agreement” means a written or electronic document setting forth the terms
and provisions applicable to an Award granted under the Plan. Each Award
Agreement is subject to the terms and conditions of the Plan.
“Board” means the Company’s Management Board and/or Supervisory Board, as may be
permitted by applicable law in any particular instance.
“Change in Control Event” means (i) the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) (a “Person”) of beneficial ownership of any capital shares
or equity of the Company if, after such acquisition, such Person beneficially
owns (within the meaning of Rule 13d-3 promulgated under the Securities Exchange
Act of 1934) 50 percent or more of either (x) the then-outstanding Shares (the
“Outstanding Company Ordinary Shares”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions do
not constitute a Change in Control Event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
Shares or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) that complies
with clauses (x) and (y) of subsection (ii) of this definition; or (ii) the
consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Ordinary
Shares and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50

1

--------------------------------------------------------------------------------




percent of the then-outstanding ordinary shares and the combined voting power of
the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which includes, without limitation, a corporation that as
a result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Ordinary Shares and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
ordinary shares of the Acquiring Corporation, or of the combined voting power of
the then-outstanding securities of such corporation entitled to vote generally
in the election of directors (except to the extent that such ownership existed
prior to the Business Combination).
“Reorganization Event” means (i) any merger or consolidation of the Company with
or into another entity as a result of which the Shares are converted into or
exchanged for the right to receive cash, securities or other property; or (ii)
any exchange of shares of the Company for cash, securities or other property
pursuant to a share exchange transaction.
“Share Purchase Agreement” means a share purchase agreement expected to be
entered into on or about July 31, 2015, between Cimpress UK Limited (a company
incorporated in England & Wales with registered number 08708460 with registered
office at 2 Pancras Square, Kings Cross, London N1C 4AG) and Paul Anderson.
“Shares” means the Company’s ordinary shares, par value €0.01 per share, of the
Company, subject to adjustments pursuant to Section 3.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS



(a)Administration of Plan. The Administrator shall administer the Plan.


(b)Powers of Administrator. The Administrator has the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority: (i) to select the individuals to whom Awards may from time to time be
granted; (ii) to determine the time or times of grant, and the extent, of
Awards, granted to any one or more grantees; (iii) to determine the number of
Shares to be covered by any Award; (iv) to determine from time to time the terms
and conditions, including restrictions, not inconsistent with the terms of the
Plan, of any Award, which terms and conditions may differ among individual
Awards and grantees, and to approve the forms of Award Agreements evidencing the
same; (v) to accelerate at any time the vesting of all or any portion of any
Award; (vi) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it deems advisable, provided that such adoption, alteration or repeal does not
in any way prejudice or adversely affect any rights of any recipient in terms of
any existing Award or Award Agreement without such recipient’s consent; (vii) to
interpret the terms and provisions of the Plan and any Award (including related
written instruments); (viii) to make all determinations it deems advisable for
the administration of the Plan, subject to the limitations set forth in the Plan
and the Award Agreement; (ix) to decide all disputes on behalf of the Company
arising in connection with the Plan; and (x) to otherwise supervise the
administration of the Plan. All decisions and interpretations of the
Administrator are binding on all persons, including the Company and Plan
grantees, subject to the terms of any Award Agreement.


(c)Award Agreement. Awards under the Plan shall be evidenced by Award Agreements
that set forth the terms, conditions and limitations for each Award which may
include, without limitation, the term of an Award and the provisions applicable
if employment or service terminates.



2

--------------------------------------------------------------------------------




(d)Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, is liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan,
and the members of the Board and the Administrator (and any delegate thereof)
are entitled in all cases to indemnification and reimbursement by the Company in
respect of any claim, loss, damage or expense (including, without limitation,
reasonable attorneys’ fees) arising or resulting therefrom to the fullest extent
permitted by law and/or under the Company’s articles or bylaws or any directors’
and officers’ liability insurance coverage that may be in effect from time to
time and/or any indemnification agreement between such individual and the
Company. For the avoidance of doubt, the foregoing exclusion of liability shall
not limit, exclude or prejudice the liability of the Company to any recipient in
respect of any act, omission, interpretation, construction or determination made
by the Administrator in relation to the Plan.


SECTION 3.
Shares ISSUABLE UNDER THE PLAN; changes in shares; reorganization and change in
control events



(a)Shares Issuable. The maximum number of Shares reserved and available for
issuance under the Plan is the number of Shares underlying Awards that are to be
granted to eligible grantees pursuant to the terms of: (i) an Exchange Agreement
between the Company and Paul Anderson expected to be entered into on or about
July 31, 2015; and (ii) the Share Purchase Agreement; subject to adjustment as
provided in this Section 3. For purposes of this limitation, the Shares
underlying any Awards that are forfeited, canceled or otherwise terminated are
not added back to the Shares available for issuance under the Plan. If the
Company repurchases Shares on the open market, such Shares are not added to the
Shares available for issuance under the Plan. The Shares available for issuance
under the Plan may be authorized but unissued Shares or Shares reacquired by the
Company.


(b)Changes in Shares. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding Shares are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such Shares or other securities,
or, if, as a result of any merger or consolidation, sale of all or substantially
all of the assets of the Company, the outstanding Shares are converted into or
exchanged for securities of the Company or any successor entity (or a parent or
subsidiary thereof), the Administrator (acting fairly and reasonably) shall make
an equitable and proportionate adjustment in (i) the maximum number of Shares
reserved for issuance under the Plan and (ii) the number and kind of shares or
other securities subject to any then outstanding Awards under the Plan. The
Administrator (acting fairly and reasonably) shall also make equitable and
proportionate adjustments in the number of shares subject to outstanding Awards
and the terms of outstanding Awards to take into consideration cash dividends
paid other than in the ordinary course or any other extraordinary corporate
event. The adjustment by the Administrator is final, binding and conclusive. No
fractional Shares shall be issued under the Plan resulting from any such
adjustment, but the Administrator in its discretion may make a cash payment in
lieu of fractional shares.


(c)Reorganization and Change in Control Events. Except as the Administrator may
otherwise specify with respect to particular Awards in the relevant Award
Agreement:


(i)Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
conditions of vesting attached to any Shares under any Award and other rights of
the Company under each outstanding Award inure to the benefit of the Company’s
successor and apply to the cash, securities or other property into which Shares
were converted or exchanged pursuant to such Reorganization Event in the same
manner and to the same extent as they applied to the Shares subject to such
Award.


(ii)Change in Control Event. In the case of and subject to the consummation of a
Change in Control Event (regardless of whether such event also constitutes a
Reorganization Event), the parties thereto shall cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such

3

--------------------------------------------------------------------------------




Awards with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares, as such parties
agree.


SECTION 4.
ELIGIBILITY



Grantees under the Plan will only be such full- or part-time officers and other
employees (including prospective employees) to whom the Company may issue
securities without shareholder approval in accordance with Rule 5635(c)(4) of
the Marketplace Rules of the Nasdaq Stock Market, Inc.
SECTION 5.
RESTRICTED SHARE AWARDS



(a)Nature of Awards. The Administrator shall determine the restrictions and
conditions applicable to each Award at the time of grant and such restrictions
and conditions will be specified in the Award Agreement. Conditions may be based
on continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and/or other objectives. The Administrator
shall determine the terms and conditions of each such Award Agreement, and such
terms and conditions may differ among individual Awards and grantees.


(b)Rights as a Shareholder. Upon the grant of the Award and payment of any
applicable purchase price, a grantee has the rights of a shareholder with
respect to dividends and to the voting of the unvested Shares subject to the
Award, subject to such conditions contained in the Award Agreement.


SECTION 6.
AMENDMENTS AND TERMINATION



The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall in any respect prejudice, limit or adversely affect rights under any
outstanding Award without the holder’s consent. Nothing in this Section 6 limits
the Administrator’s authority to take any action permitted pursuant to
Section 3(b) or 3(c).
SECTION 7.
GENERAL PROVISIONS



(a)Delivery of Shares. Uncertificated Shares are deemed delivered for all
purposes when the Company or a transfer agent of the Company has given to the
grantee by electronic mail (with proof of receipt) or by United States mail,
addressed to the grantee, at the grantee’s last known address on file with the
Company, notice of issuance and recorded the issuance in its records (which may
include electronic “book entry” records). The Company may impose restrictions
applicable to the Shares with the Company’s transfer agent. In addition to the
terms and conditions provided herein, the Company may require that an individual
execute and deliver to the Company such other certificates and instruments as
may be necessary or advisable in order to comply with applicable law.


(b)Shareholder Rights. Until Shares are deemed delivered in accordance with
Section 7(a), no right to vote or receive dividends or any other rights of a
shareholder will exist with respect to Shares to be issued in connection with an
Award, notwithstanding any other action by the grantee with respect to an Award.


(c)Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan prevents the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.


(d)Trading Policy Restrictions. Awards are subject to the Company’s insider
trading policies and procedures.



4

--------------------------------------------------------------------------------




SECTION 8.
EFFECTIVE DATE OF PLAN



This Plan becomes effective upon approval by the Administrator. No Awards may be
made hereunder after the tenth anniversary of such date.
SECTION 9.
GOVERNING LAW



This Plan and all Awards and actions taken thereunder are be governed by, and
construed in accordance with, the laws of the Netherlands, applied without
regard to conflict of law principles.
DATE APPROVED BY THE ADMINISTRATOR:             July 31, 2015



5